Exhibit 10.4
FORM OF AMENDED RESTRICTED SHARE AGREEMENT
UNDER THE AMENDED AND RESTATED AIRCASTLE LIMITED
2005 EQUITY AND INCENTIVE PLAN
     This Award Agreement (this “Restricted Share Agreement”), dated as of
                    , 2009 (the “Date of Grant”), is made by and between
Aircastle Limited, a Bermuda exempted Company (the “Company”) and
[                    ] (the “Participant”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Amended and Restated Aircastle
Limited 2005 Equity and Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.
     1. Grant of Restricted Shares. The Company hereby grants to the Participant
the number of Shares set out in Schedule 1 hereto in the column labeled
“Restricted Share Grant” (such shares, the “Restricted Shares”), subject to all
of the terms and conditions of this Restricted Share Agreement and the Plan.
     2. Lapse of Restrictions.
          (a) Vesting.
               (i) General. Subject to the provisions set forth below, the
restrictions on Transfer (as defined in Section 9 hereof) set forth in Section
2(b) hereof shall lapse with respect to the number of Restricted Shares
specified for each date under the columns labeled “Vesting Dates” as set out in
Schedule 1 hereto (each such date a “Vesting Date”), subject in each case to the
continued employment of the Participant by the Company or one of its
Subsidiaries or Affiliates from the date hereof through the relevant Vesting
Date, and provided that the Participant has not given notice of resignation, as
of each such Vesting Date, subject to paragraph (ii) of this Section 2(a).
               (ii) Following Certain Terminations of Employment. Subject to the
next sentence, upon termination of the Participant’s employment with the Company
and its Subsidiaries and Affiliates for any reason, any Restricted Shares in
respect of which the restrictions on Transfer described in this Section shall
not already have lapsed shall be immediately repurchased by the Company at a
price equal to the par value per Share and neither the Participant nor any of
the Participant’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Shares.
Notwithstanding the foregoing:
     (x) in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated without Cause, then the Restricted Shares
(if any) which are due to vest at the next Vesting Date shall vest on the date
of such termination of employment, and the restrictions on Transfer of such
Restricted Shares set out in Section 2(b) shall lapse, subject to the
Participant’s execution of a separation agreement prepared by the Company (or
any Subsidiary of Affiliate) which includes, inter alia, a general release of
claims;
     (y) in the event that the Participant’s employment is terminated without
Cause within 12 months following a Change of Control, then 100% of the
Restricted Shares that are not vested as of the date of such termination shall
immediately vest, and the restrictions on Transfer of such Restricted Shares set
out in Section 2(b) shall lapse; and
     (z) in the event that the Participant’s employment with the Company or a
Subsidiary or Affiliate is terminated in connection with the death or Disability
of the Participant, then 100% of the Restricted Shares that are not vested as of
the date of such termination shall immediately vest, and the restrictions on
Transfer of such Restricted Shares set out in Section 2(b) shall lapse.

 



--------------------------------------------------------------------------------



 



          (b) Restrictions. Until the restrictions on Transfer of the Restricted
Shares lapse as provided in Section 2(a) hereof, or as otherwise provided in the
Plan, no Transfer of the Restricted Shares or any of the Participant’s rights
with respect to the Restricted Shares, whether voluntary or involuntary, by
operation of law or otherwise, shall be permitted. Unless the Administrator
determines otherwise, upon any attempt to Transfer Restricted Shares or any
rights in respect of Restricted Shares, before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately repurchased by the Company at a price equal to the par value per
Share.
     3. Adjustments. Pursuant to Section 5 of the Plan, in the event of a change
in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments as it deems necessary or appropriate to the
number and kind of securities or other property (including cash) issued or
issuable in respect of outstanding Restricted Shares.
     4. Legend on Certificates. The Participant agrees that any certificate
issued for Restricted Shares (or, if applicable, any book entry statement issued
for Restricted Shares) prior to the lapse of any outstanding restrictions
relating thereto shall bear the following legend (in addition to any other
legend or legends required under applicable federal and state securities laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
AIRCASTLE LIMITED 2005 EQUITY AND INCENTIVE PLAN AND A RESTRICTED SHARE
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND AIRCASTLE LIMITED,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL
AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS
PROVIDED BY SUCH PLAN AND AGREEMENT.
     5. Certain Changes. The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant’s rights hereunder.
     6. Notices. All notices and other communications under this Restricted
Share Agreement shall be in writing and shall be given by facsimile or first
class mail, certified or registered with return receipt requested, and shall be
deemed to have been duly given three days after mailing or 24 hours after
transmission by facsimile to the respective parties, as follows: (i) if to the
Company, c/o Aircastle Advisor LLC, 300 First Stamford Place, 5th Floor,
Stamford, CT 06902, Attn: General Counsel and (ii) if to the Participant, using
the contact information on file with the Company. Either party hereto may change
such party’s address for notices by notice duly given pursuant hereto.
     7. Securities Laws Requirements. The Company shall not be obligated to
issue Shares to the Participant free of the restrictive legend described in
Section 4 hereof or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act of 1933, as
amended (the “Securities Act”) (or any other federal or state statutes having
similar requirements as may be in effect at that time).
     8. No Obligation to Register. The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
     9. Protections Against Violations of Agreement. Until such time as the
Restricted Shares are fully vested in accordance with Section 2(a) hereof, no
purported sale, assignment, mortgage, hypothecation, transfer, charge, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Restricted Shares
or any agreement or commitment to do any of the foregoing (each a “Transfer”) by
any holder thereof in violation of the provisions of this Restricted Share
Agreement will be valid, except with the prior written consent of the Board of
Directors of the Company (such consent shall be granted or withheld in the sole
discretion of the Board of Directors).
Any purported Transfer of Restricted Shares or any economic benefit or interest
therein in violation of this Restricted Share Agreement shall be null and void
ab initio, and shall not create any obligation or liability of the Company, and

 



--------------------------------------------------------------------------------



 



any person purportedly acquiring any Restricted Shares or any economic benefit
or interest therein transferred in violation of this Restricted Share Agreement
shall not be entitled to be recognized as a holder of such Shares.
Without prejudice to the foregoing, in the event of a Transfer or an attempted
Transfer in violation of this Restricted Share Agreement, the Company shall have
the right (in its sole discretion) to require a repurchase from the Participant
of such Restricted Shares the subject of the Transfer or attempted Transfer at a
price per Share equal to the par value per Share.
     10. Taxes. The Participant understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Share Agreement. The Participant
shall pay to the Company promptly upon request, and in any event at the time the
Participant recognizes taxable income in respect to the Restricted Shares, an
amount equal to the taxes the Company determines it is required to withhold at
the lowest applicable rate determined by the Company under applicable tax laws
with respect to the Restricted Shares. The Participant may satisfy the foregoing
requirement by making a payment to the Company in cash or, with the approval of
the Administrator, in its sole discretion, by electing to have the Company
repurchase Shares which the Participant already owns and in such event the
Company shall repurchase such number of Shares having a value equal to the
minimum amount of tax required to be withheld. Such Shares shall be valued at
their Fair Market Value on the date as of which the amount of tax to be withheld
is determined. Any fractional amounts shall be settled in cash.
The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change, and it is the sole responsibility of the
Participant to obtain his or her own advice as to the tax treatment of the terms
of this Restricted Share Agreement.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT REPRESENTS THAT HE OR SHE HAS
REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN
TAX CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE
OR SHE IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS
AND AGREES THAT HE OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX
LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.
     11. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
     12. Confidentiality. The Participant acknowledges and agrees to comply with
the confidentiality covenant in his or her employment letter or confidentiality,
developments and no-solicitation agreement, as applicable.
     13. [Intentionally Omitted].
     14. [Intentionally Omitted].
     15. Governing Law. This Restricted Share Agreement shall be governed by and
construed according to the laws of Bermuda.
     16. Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan and this
Restricted Share Agreement.
     17. Amendments; Construction. The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent. To the extent the terms of Section 12 above conflict with any
prior agreement between the parties related to such subject matter, the terms of
Section 12 shall supersede such conflicting terms and control. Headings to
Sections of this Restricted Share Agreement are intended for convenience of
reference only, are not part of this Restricted Share Agreement and shall have
no affect on the interpretation hereof.

 



--------------------------------------------------------------------------------



 



     18. Survival of Terms. This Restricted Share Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees, heirs, legatees, executors, administrators and legal
successors.
     19. Rights as a Shareholder. During the period until the restrictions on
Transfer of the Restricted Share lapse as provided in Section 2(a) hereof, the
Participant shall have all the rights of a shareholder with respect to the
Restricted Shares save only the right to Transfer the Restricted Shares.
Accordingly, the Participant shall have the right to vote the Restricted Shares
and to receive any ordinary dividends paid to or made with respect to the
Restricted Shares.
     20. Agreement Not a Contract for Services. Neither the Plan, the granting
of the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
     21. Authority of the Administrator; Disputes. The Administrator shall have
full authority to interpret and construe the terms of the Plan and this
Restricted Share Agreement. The determination of the Administrator as to any
such matter of interpretation or construction shall be final, binding and
conclusive.
     22. Representations. The Participant has reviewed with the Participant’s
own tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement. The Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contemplated by this Restricted Share Agreement.
     23. Severability. Should any provision of this Restricted Share Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement.
     24. Acceptance. The Participant hereby acknowledges receipt of a copy of
the Plan and this Restricted Share Agreement. The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement on the day and year first above written.

                  AIRCASTLE LIMITED    
 
           
 
  By    
 
   
 
  Name    
 
   
 
  Title    
 
   
 
                [NAME]      
 
                          The Participant    

 